Holmes, J.
The declaration in each of these cases alleges a contract to employ the plaintiff until April 1, 1887, at a certain rate, and a breach by a wrongful discharge before that date. *68Each concludes, “ Wherefore the defendants owe him . . . the amount of his wages” from the date of the discharge to April 1, 1887. This conclusion is inartificial, but the declarations show that the claim is for what the plaintiffs are entitled to recover in respect of the time after their discharge. There was no demurrer, but only a'request for a ruling that upon the evidence the actions were prematurely brought, the actions having been begun before April 1. This was properly refused. The plaintiffs’ only cause of action was for damages for a breach of contract. Howard v. Daly, 61 N. Y. 362, 369. Goodman v. Pocock, 15 Q. B. 576, 582, 583. Elderton v. Emmens, 6 C. B. 160, 187; 13 C. B. 495, 509; and 4 H. L. Cas. 624, 646. That accrued as soon as the plaintiffs were discharged, the jury, in estimating the damages, having a right to take into account on one side the wages which the plaintiffs would have earned. Blair v. Laflin, 127 Mass. 518, 522. Everson v. Powers, 89 N. Y. 527. See Daniels v. Newton, 114 Mass. 530, 538.
There was sufficient evidence to entitle the plaintiffs to go to the jury. Each of fhem testified to a contract, in language which admitted, if it did not require, the construction that they were employed until April 1. The authority of the man who employed them, one Jordan, was denied by the defendants. But there was evidence that Jordan had general superintendence of the business ; that one Pentecost, whom the defendants declared to have been their general manager, having general authority to hire workmen, was under Jordan, and subject to his orders as to hiring workmen while Jordan was there ; that Jordan hired workmen personally; and that he was habitually dealt with by the defendants as having full authority. It appears that the plaintiffs were employed upon the defendants’ general work; that they were not confined to what the defendants said Jordan was hired for; and that they remained after Jordan-went away.

Exceptions overruled.